Citation Nr: 0107600	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to June 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois.


REMAND

In November 1999 the veteran requested a hearing before a 
hearing officer at the RO.  The requested hearing was 
scheduled for January 2000.  In December 1999 the veteran 
informed the RO that he would not be available at the time of 
the scheduled hearing.  He indicated that he would return in 
April 2000 and would request a new hearing date at that time.  
The record does not reflect that the RO rescheduled the 
veteran's hearing or that the veteran has withdrawn his 
request for a hearing before a hearing officer.  

In light of these circumstances the case is REMANDED to the 
RO for the following:

1.  The veteran should be provided a 
hearing before a hearing officer at the 
RO.  

2.  The RO should then undertake any 
indicated development and readjudicate 
the veteran's claim for an increased 
evaluation for cervical spine disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity to 
respond.


Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




